Armstrong, C.J.
C.J. — The State charged Wallace Michael Smith, Jr., with first degree rape of a child. At a pretrial hearing, the trial court found that the child victim, J.S., was unavailable due to her emotional state. The court also found that J.S.’s out-of-court statements to various adults were sufficiently reliable and corroborated to admit them under the child hearsay statute, RCW 9A.44.120. Smith would not concede that J.S. was unavailable and asked that the State take J.S.’s testimony over a closed-circuit television system. The trial court denied the request, stating that Jefferson County did not have such facilities. J.S. did not testify at trial, and the court admitted her hearsay statements. The jury convicted Smith. He now appeals, claiming that the trial court erred by denying his request for closed-circuit television facilities and by admitting J.S.’s hearsay statements.
FACTS
In November 1998, five-year-old J.S. told her aunt, Christine Campbell, that her mother’s boyfriend, Michael Smith, touched her “private part.” Suppl. Report of Proceedings (RP) at 63. J.S. repeated these accusations to other adults, including a nurse practitioner, a detective, a counselor, and a physician.
The Jefferson County Prosecuting Attorney charged Smith with one count of first degree rape of a child. After the State filed its notice of intent to introduce hearsay pursuant to RCW 9A.44.120, the child hearsay statute, the court set a hearing to determine J.S.’s competency to testify *583and the admissibility of her hearsay statements. At the hearing, when J.S. entered the courtroom and saw Smith, she became scared, began to cry, and “clammed up.” Suppl. RP at 13. The court asked Smith if he would waive his right to confront J.S. and stipulate that she was incompetent or unavailable to testify. Smith refused. Based on RCW 9A.44.150, which allows children to testify by closed-circuit television under some circumstances, Smith requested that the State have J.S. testify at trial by “closed circuit TV or video transmission.” Suppl. RP at 16. The court responded that the courthouse lacked such facilities. The court then heard testimony on J.S.’s ability to testify
Jean Koester, a social worker with the Division of Child and Family Services, testified that J.S. might be able to testify She stated,
I believe that she would [be able to testify], but I think that testimony would be best obtained if she could do it in a quiet reassuring environment rather than a larger courtroom such as this. . . . For example, if she were able to sit down with the Judge in closed Chambers with one or two people that she trusted.
Suppl. RP at 26. Koester also opined that alternative physical arrangements for testifying “might be worth exploring further.” Suppl. RP at 27. After stating that “we don’t have the option of having [J.S.’s] testimony presented to a small group of people in a comfortable setting,” the court asked Koester if she thought J.S. could testify in open court. Suppl. RP at 28-30. Koester responded that J.S. might be able to in time and after additional work with a therapist.
Lisa Marks, J.S.’s therapist, testified that in her opinion J.S. would not be able to testify in open court. She also stated that closed-circuit television “might” work, but probably would not. Suppl. RP at 51.
After hearing argument, the court ruled that J.S. was “unavailable” for the purposes of the child hearsay statute. Suppl. RP at 58. The judge noted J.S.’s reaction and *584demeanor as she entered the courtroom, as well as testimony describing the State’s efforts in previous weeks to familiarize J.S. with the courtroom and prepare her for the experience of testifying. Addressing Smith’s repeated request for closed-circuit television arrangements, the court stated, “[W]e do not have ... an arrangement for the defendant to be absent from the Courtroom, or watch the proceedings by video tape .... That’s not something that we have available, and it’s not required by the statute, as I understand the statute.” Suppl. RP at 60. After finding, as required by RCW 9A.44.120, that J.S.’s statements were sufficiently reliable and corroborated, the court ruled that her statements were admissible.
At trial, the State introduced five of J.S.’s six hearsay statements. J.S. did not testify. The jury convicted Michael Smith of first degree rape of a child.
ANALYSIS
Smith assigns error to the trial court’s refusal to require closed-circuit television testimony; he also claims that the trial court erred by finding J.S. unavailable to testify.
RCW 9A.44.150 allows a child victim of abuse to testify via closed-circuit television in certain circumstances. The statute requires the court to find that the child will suffer serious emotional distress that will interfere with her ability to reasonably communicate if she is forced to testify in open court. RCW 9A.44.150(l)(c), (d). The court must also find that the State has “made all reasonable efforts to prepare the child for testifying,” and that there is no less restrictive method of obtaining the testimony. RCW 9A.44.150(l)(e), (g). Under the statute, the defendant must be able to communicate with his attorney during the testimony, and the judge must be able to communicate with the attorneys. RCW 9A.44.150(l)(h), (i). The trial court may allow the use of closed-circuit television “[o]n motion of the prosecuting attorney in a criminal proceeding.” RCW 9A.44.150(1). If video facilities are used, “[t]he state shall *585bear the costs of the closed-circuit television procedure.” RCW 9A.44.150(9).
I. Smith’s “Right” to Closed-Circuit Testimony
Smith makes two arguments. First, he claims that under RCW 9A.44.150 he “was entitled to have the closed-circuit video feed made available at the State’s expense.” Br. of Appellant at 19. He contends that RCW 9A.44.150(9) requires this with the language “[t]he state shall bear the costs of the closed-circuit television procedure.” The legislature’s use of the word “shall,” argues Smith, indicates that the trial court must order that closed-circuit television facilities be made available at a defendant’s request.
But Smith’s argument ignores the first section of the statute, which allows for closed-circuit television only on the motion of the prosecuting attorney. RCW 9A.44.150(1). “When the words in a statute are clear and unequivocal, this court is required to assume the Legislature meant exactly what it said and apply the statute as written.” Duke v. Boyd, 133 Wn.2d 80, 87, 942 P.2d 351 (1997). RCW 9A.44.150(1) clearly and unequivocally allows the court to consider the use of closed-circuit television only on motion of the prosecuting attorney. And if the State does move to present closed-circuit television, it must bear the cost. RCW 9A.44.150(9).
II. Unavailability of Child Witness
Smith’s second argument is that the trial court erred in finding J.S. unavailable without providing the opportunity for J.S. to testify via the closed-circuit television as outlined in RCW 9A.44.150. Smith claims that his constitutional right to confront the witness requires the court to explore the possibility that J.S. could testify via closed-circuit television.
RCW 9A.44.120, the child hearsay statute, allows the court to admit hearsay statements of a child under 10 if
*586(1) The court finds, in a hearing conducted outside the presence of the jury, that the time, content, and circumstances of the statement provide sufficient indicia of reliability; and
(2) The child either:
(a) Testifies at the proceedings; or
(b) Is unavailable as a witness: PROVIDED, That when the child is unavailable as a witness, such statement may be admitted only if there is corroborative evidence of the act.
When the trial court admits a child’s hearsay statement under this statute, the Confrontation Clause requires that the child either testify in court or be found unavailable. State v. Rohrich, 132 Wn.2d 472, 480-81, 939 P.2d 697 (1997).1 Thus, "unavailability” is both a constitutional and a statutory requirement.
*587A. Unavailability Under RCW 9A.44.120
Under RCW 9A.44.120, a child’s hearsay statements are admissible only if the child declarant testifies at trial or is unavailable. ER 804(a) governs availability of a witness under RCW 9A.44.120. State v. Ryan, 103 Wn.2d 165, 171, 691 P.2d 197 (1984). ER 804(a) states, in part: “ ‘Unavailability as a witness’ includes situations in which the declarant: . . . [i]s unable to be present or to testify at the hearing because of. . . mental illness or infirmity.” Child victims of sexual abuse are “unavailable” within the meaning of RCW 9A.44.120 if they are emotionally or psychologically unable to testify in court. See, e.g., State v. Justiniano, 48 Wn. App. 572, 575-76, 575 n.3, 740 P.2d 872 (1987) (defendant did not dispute that child was unavailable as a witness when “trauma of courtroom setting” left her unable to testify). And the legislature has acknowledged that the emotional trauma of testifying in a defendant’s presence can render a child unavailable. See Laws of 1990, ch. 150, § 1 (“In rare cases, the child is so traumatized that the child is unable to testify at trial and is unavailable as a witness or the child’s ability to communicate in front of the jury or defendant is so reduced that the truth-seeking function of trial is impaired.”).
We review a trial court’s decision to admit hearsay under RCW 9A.44.120 for an abuse of discretion. State v. Hirschfield, 99 Wn. App. 1, 3, 987 P.2d 99 (1999), review denied, 139 Wn.2d 1022 (2000). Here, the judge observed J.S. as she entered the courtroom and he heard testimony from J.S.’s social worker and counselor. Based on this evidence he concluded that she was unavailable within the meaning of the child hearsay statute because of her emotional state. We find no abuse of discretion.
B. Unavailability Under the Federal Confrontation Clause
Out-of-court statements, even if admissible under a hearsay exception, must satisfy the defendant’s constitutional *588right to confront witnesses. State v. Palomo, 113 Wn.2d 789, 794, 783 P.2d 575 (1989). The Sixth Amendment’s Confrontation Clause2 requires that a child testify or be unavailable before the court may admit hearsay statements. Rohrich, 132 Wn.2d at 480-81. To show that a witness is unavailable under the Confrontation Clause, the prosecutor must “make a good faith effort to obtain the witness’ presence at trial.” Ryan, 103 Wn.2d at 171 (citing Ohio v. Roberts, 448 U.S. 56, 74, 100 S. Ct. 2531, 65 L. Ed. 2d 597 (1980)). Whether the State has made a good faith effort to obtain the witness at trial depends on the particular facts of each case. State v. Aaron, 49 Wn. App. 735, 740, 745 P.2d 1316 (1987). Although Roberts requires that the State go to “reasonable” lengths to secure a witness’s presence at trial, Washington courts have occasionally imposed a more demanding standard. See, e.g., State v. Hobson, 61 Wn. App. 330, 336, 810 P.2d 70 (1991) (“Washington courts have held, as a general rule, that the prosecution must use all available means to compel the witness’s presence at trial.”); State v. Goddard, 38 Wn. App. 509, 513, 685 P.2d 674 (1984) (“[T]he prosecution is required to avail itself of whatever procedures exist to bring a witness to trial.”).
Even if we apply the more stringent standard — that the State use “all available means” to procure J.S.’s testimony — the State met its burden. The trial judge noted that closed-circuit television facilities are not available in Jefferson County. Smith does not challenge this finding. Rather, he argues in essence that “all available means” includes any existing technology, whether it is available in a particular county or not. Thus, according to Smith’s argument, the State would be required to show that even with the most advanced video technology available, J.S. *589could not testify. We do not read “all available means” so broadly. Here, the State used all means available in Jefferson County to procure J.S.’s live testimony.3 And the record does not show that closed-circuit television is readily and routinely available in Jefferson or other similar counties.
But Smith claims that State v. Rohrich, 82 Wn. App. 674, 918 P.2d 512 (1996), aff’d, 132 Wn.2d 472, 939 P.2d 697 (1997), requires the State to provide closed-circuit television. In Rohrich, the prosecutor attempted to comply with the requirements of RCW 9A.44.120 — that the child either testify in court or be unavailable — by having the child testify about innocuous things like school or her family. The prosecutor did not ask the child about the alleged acts of sexual abuse. Thus, the defendant was unable to cross-examine her on the alleged abuse. Division Three of this Court held that this did not meet the testifying requirement of RCW 9A.44.120. Rohrich, 82 Wn. App. at 677. Because the child had not testified, her statements were inadmissible under RCW 9A.44.120 without a showing that she was unavailable and that her statements were corroborated. Rohrich, 82 Wn. App. at 678. The court then concluded that the prosecutor failed to establish that the child was unavailable. The prosecutor’s purported reason for having the child victim “testify” about only innocuous subjects was the child’s difficulty in repeating her accusations in the defendant’s presence. Rohrich, 82 Wn. App. at 679. The court commented that if it was too traumatic for the child to discuss the alleged sexual abuse in the courtroom, the prosecutor could have arranged for closed-circuit television. Rohrich, 82 Wn. App. at 679.4
Rohrich is not on point. The question in Rohrich was whether the victim testified within the meaning of RCW *5909A.44.120, not whether the victim was unavailable. Smith argues that the court cannot find a witness unavailable without providing the opportunity to testify via closed-circuit television. We do not read the court’s comment that video was available as requiring the use of closed-circuit television to satisfy the Confrontation Clause. Smith’s reliance on Rohrich is misplaced.
We address briefly the dissent. The dissent reasons that the State was required to offer J.S.’s testimony by closed-circuit television before it could show that she was unavailable. But this confuses two issues: (1) what the Confrontation Clause requires when a witness testifies live at trial and (2) what the Confrontation Clause requires when the State offers hearsay testimony against the accused. Our Supreme Court has recognized the difference. In State v. Foster, 135 Wn.2d 441, 957 P.2d 712 (1998), the Court considered whether Washington’s closed-circuit television statute, RCW 9A.44.150, violated the state confrontation clause. Thus, Foster dealt with confrontation clause protections afforded to in-court testimony, not protections against the use of a nontestifying child’s hearsay statements. Five justices (four in the dissent and one concurring/dissenting) concluded that the state confrontation clause is more protective than the federal. But the four dissenters recognized the difference between these two issues and expressly rejected the argument that a more protective state confrontation clause limits the use of hearsay:
Contrary to the concerns of the majority, a strict reading of the confrontation clause in article I, section 22 does not implicate hearsay concerns. As noted above, the issue we face is the method by which an accused is guaranteed confrontation, not whether the accused is guaranteed confrontation at all. Under the hearsay exceptions, a value judgment has already been made that the accused is not entitled to confront those persons making the qualifying statements. Only after the right of confrontation arises with regard to available witnesses must we decide the method by which the accused is entitled to exercise that right. The correct analysis asks: (1) Does the *591accused have a right to confrontation in the given instance? (2) If so, to what type of confrontation is the accused entitled?
Foster, 135 Wn.2d at 495 (Johnson, J., dissenting).
The United States Supreme Court made a similar distinction in White v. Illinois, 502 U.S. 346, 112 S. Ct. 736, 116 L. Ed. 2d 848 (1992). There, the petitioner argued that Maryland v. Craig, 497 U.S. 836, 110 S. Ct. 3157, 111 L. Ed. 2d 666 (1990), and Coy v. Iowa, 487 U.S. 1012, 108 S. Ct. 2798, 101 L. Ed. 2d 857 (1988), which both challenged the use of certain in-court procedures to protect testifying child witnesses, created a rule that “hearsay testimony offered by a child should be permitted only upon a showing of necessity — i.e., in cases where necessary to protect the child’s physical and psychological well-being.” White, 502 U.S. at 357-58. The Court rejected this interpretation:
Coy and Craig involved only the question of what in-court procedures are constitutionally required to guarantee a defendant’s confrontation right once a witness is testifying. Such a question is quite separate from that of what requirements the Confrontation Clause imposes as a predicate for the introduction of out-of-court declarations. Coy and Craig did not speak to the latter question. As we recognized in Coy, the admissibility of hearsay statements raises concerns lying at the periphery of those that the Confrontation Clause is designed to address.
502 U.S. at 358 (second emphasis added).
We hold that the State was not required to provide closed-circuit television for J.S.’s testimony; we find no violation of Smith’s right to confront the witness.
Affirmed.

 Despite Rohrich’s holding, it is unclear whether the federal confrontation clause in fact requires that a nontestifying child witness be unavailable before admitting his or her hearsay statements.
In 1980, the United States Supreme Court stated that the Confrontation Clause prohibits admission of hearsay unless the hearsay declarant either testifies in court or is found unavailable. Ohio v. Roberts, 448 U.S. 56, 65, 100 S. Ct. 2531, 65 L. Ed. 2d 597 (1980). But in 1986, the Court limited Roberts’ broad holding, concluding that the Confrontation Clause requires unavailability when admitting hearsay under the prior testimony exception (the exception at issue in Roberts) but not under the coconspirator exception. United States v. Inadi, 475 U.S. 387, 399-400, 106 S. Ct. 1121, 89 L. Ed. 2d 390 (1986). In Idaho v. Wright, 497 U.S. 805, 815-16, 110 S. Ct. 3139, 111 L. Ed. 2d 638 (1990), the Court expressly left open the question of whether the Confrontation Clause requires unavailability when admitting a child sex-abuse victim’s hearsay statements under a residual hearsay exception. And in White v. Illinois, 502 U.S. 346, 357, 112 S. Ct. 736, 116 L. Ed. 2d 848 (1992), the Court concluded that the Confrontation Clause does not require unavailability when a child sex-abuse victim’s statements were admitted as spontaneous declarations and statements made in the course of securing medical treatment.
A number of cases have interpreted Inadi and White to mean that the Confrontation Clause allows reliable hearsay regardless of the availability of the witness. State v. Ackerman, 90 Wn. App. 477, 953 P.2d 816 (1998). See United States v. Rith, 164 F.3d 1323 (10th Cir.), cert. denied, 528 U.S. 827 (1999); United States v. Ismoila, 100 F.3d 380 (5th Cir. 1996); Ring v. Erickson, 983 F.2d 818 (8th Cir. 1993); State v. Kennedy, 205 W. Va. 224, 517 S.E.2d 457 (1999); Williamson v. State, 707 A.2d 350 (Del. 1998); State v. Jackson, 348 N.C. 644, 503 S.E.2d 101 (1998); State v. Sutherland, 939 S.W.2d 373 (Mo. 1997); People v. Peck, 285 Ill. App. 3d 14, 674 N.E.2d 440, (1996); State v. Hutto, 325 S.C. 221, 481 S.E.2d 432 (1997). And a hearsay statement is reliable if it is either a firmly rooted hearsay exception or there are adequate indicia of the statement’s reliability (the “residual trustworthiness test”). Roberts, 448 U.S. at 66. If these cases are correct, the only unavailability requirement is that imposed by the child hearsay statute.
*587Here, the trial court found J.S.’s hearsay statements to be reliable, and Smith does not challenge this finding.


 Smith does not argue that the state confrontation clause provides greater protection than the federal. Although five justices concluded in State v. Foster, 135 Wn.2d 441, 957 P.2d 712 (1998), that Washington’s confrontation clause affords greater protection, the issue there was the constitutionality of permitting a witness to testify via closed-circuit television. Here, the issue is whether J.S. was unavailable to testify, thereby allowing admission of her hearsay statements. Because Smith has not raised the issue of greater state constitutional protection, we need not address it.


 Smith does not challenge the State’s efforts to prepare J.S. to testify in court.


 When it affirmed the Court of Appeals’ holding that the victim had not “testified” within the meaning of RCW 9A.44.120, our Supreme Court did not address the question of “unavailability.” The Court simply stated without analysis that the child was available to testify. Rohrich, 132 Wn.2d at 482.